Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00032-CV

                                      IN RE Denise Marie RAMOS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 29, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 21, 2020, relator filed a petition for writ of mandamus. Relator also filed a

motion for stay of two trial settings pending final resolution of the petition for writ of mandamus.

After considering the petition and the record, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

Relator’s motion for a stay is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018-CI-21009, styled In the Matter of the Marriage of Denise Marie Ramos
and Reynaldo Esparaza, Jr., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura
Salinas presiding.